Exhibit 10.2

 

STOCK OPTION AGREEMENT

 

1. A Stock Option (the “Option”) for a total of              shares of Common
Stock (the “Stock”), par value of $1.00 per share, of Quaker Chemical
Corporation, a Pennsylvania corporation (the “Company”) is hereby granted to
                                          (the “Optionee”) subject to the terms
and provisions of the Quaker Chemical Corporation 2001 Long-Term Performance
Incentive Plan (the “Plan”) insofar as the same are applicable to Stock Options
granted thereunder. The terms and provisions of the Plan are incorporated herein
by reference.

 

2. The Option Price as determined by the Compensation/Management Development
Committee (the “Committee”) which has the authority for administering the Plan
for the Company is $             share, having been determined pursuant to
Section 3.2 of the Plan, which is equal to 100% of the Fair Market Value (as
defined in the Plan) of the Stock on the date of the grant of the Option.

 

3. Subject to the provisions of Paragraph 4 hereof, the Option may be exercised
in whole at any time or in part from time to time on or after June 15, 2005. The
Option terminates on the earlier of the date when fully exercised under the
provisions of the Plan, the date fixed pursuant to Section 3.8(a), 3.8(b), or
3.8(c) of the Plan, or                     . Notwithstanding any provision to
the contrary, following termination of Optionee’s employment by the Company or a
Subsidiary of the Company for any reason not specified in Sections 3.8(a) or (b)
of the Plan, the Option shall not be or become exercisable as to any shares
other than those shares as to which the Option shall have been exercisable.

 

4. The Option may not be exercised if the issuance of the Stock upon such
exercise would constitute a violation of any applicable Federal or state
securities or other law or valid regulation. Further, exercise of an Option
granted pursuant to this Agreement shall be under and subject to Paragraph 3.4
of the Plan.

 

5. As a condition of exercising this Option, Optionee agrees that any share of
Stock acquired upon exercise of this Option shall not be sold, assigned,
transferred or otherwise encumbered or disposed of during the Restriction
Period. For purposes of this Paragraph, the Restriction Period shall begin on
the Grant Date and shall end on the second anniversary of the Grant Date. Upon
the occurrence of an Option Event, the foregoing restriction on the transfer of
the Stock shall lapse. Notwithstanding the foregoing, prior to the end of the
Restriction Period, shares of Stock acquired upon exercise of this Option may be
transferred pursuant to will or the laws of descent and distribution. The
Company shall not be required (A) to transfer on its books any shares that have
been sold or otherwise transferred in violation of this Paragraph, or (B) to
treat as owner of such shares, or to accord the right to vote or pay dividends
to, any transferee to whom shares have been sold or otherwise transferred in
violation of this Paragraph. The Company shall direct its share transfer agent
to place a legend on the certificates representing the Stock subject to such
transfer restriction, or otherwise note on its records as to the restrictions on
transfer set forth in this Paragraph.



--------------------------------------------------------------------------------

Stock Option Agreement

   Page 2

 

6. The Option may not be transferred in any manner other than by will or the
laws of descent or distribution and may be exercised during the lifetime of the
Optionee only by him/her. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors, and assigns of the Optionee.

 

7. The Option may be exercised only upon payment of the appropriate amount and
delivery of the completed “Notice of Exercise,” attached hereto, to the
Secretary of the Company. Any attempted exercise of the Option without such
delivery of the “Notice of Exercise” may be disregarded by the Company. Payment
and delivery for the purposes hereof may also be accomplished by making payment
and delivery to an agent duly appointed by the Company for the purposes of
accepting payment and notice of exercise. Where any such appointment is made,
the Company shall so advise Optionee, and Optionee may rely upon such notice
until such notice is revoked or amended.

 

8. Optionee shall have none of the rights of a shareholder with respect to any
shares of Stock subject to the Option, except as to the shares with respect to
which Optionee has validly exercised the Option granted herein and tendered to
the Company the full price therefor.

 

9. All notices required to be given hereunder shall be mailed by registered or
certified mail to the Company to the attention of its Secretary, at One Quaker
Park, 901, Hector Street, Conshohocken, Pennsylvania 19428, and to Optionee at
Optionee’s address as it appears on the Company’s books and records unless
either of said parties has duly notified the other in writing of a change in
address.

 

QUAKER CHEMICAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

            D. Jeffry Benoliel

 

Date of Grant:

 

Optionee acknowledges receipt of a copy of the Plan, and represents that he/she
is familiar with the terms and provisions thereof, and hereby accepts the Option
subject to the terms and provisions of the Plan insofar as they relate to Stock
Options granted thereunder. Optionee agrees hereby to accept as binding,
conclusive, and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or the Option. Optionee authorizes the Company
to withhold in accordance with applicable law from any compensation payable to
him/her any taxes required to be withheld by Federal, state, or local law as a
result of the exercise of the Option.

 

OPTIONEE REPRESENTS THAT, AT THE TIME THE OPTION IS GRANTED, HE/SHE DOES NOT OWN
DIRECTLY OR INDIRECTLY (AS DETERMINED UNDER SECTION 424(d) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED), STOCK POSSESSING MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF QUAKER CHEMICAL CORPORATION OR
ANY OF ITS SUBSIDIARIES.

 

By:

 

 

--------------------------------------------------------------------------------